Citation Nr: 1733681	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a right knee disability, to include gout.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from March 1982 to September 1985, with active duty training (ADT) from May 1982 until August 1982.  He had subsequent Army Reserve service from September 1985 until September 1996.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from         a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims were remanded by the Board in February 2016 for additional development. At that time, the Board noted that a statement from the Veteran          in January 2014 indicated that his claim for back pain encompassed the cervical, thoracic and lumbar spine and it amended that issue to reflect this assertion.  In this decision, the Board is granting service connection for a cervical spine disability such that the claim involving the thoracic and lumbar spine segments must be separated from the cervical spine.  The claims have been recharacterized as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a thoracolumbar spine disability and a right knee disability, to include gout, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2017 expert medical opinion has established that the Veteran's cervical spine disability is at least as likely as not causally related to the 1990 motor vehicle accident that occurred during a period of INACDUTRA.  

2.  There is no probative evidence establishing that the Veteran's right ankle disability had its onset during a period of ADT or INACDUTRA, or that it is related to such service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

2.  The requirements for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify      was satisfied by a letter in November 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Concerning the duty to assist, the record also reflects that VA    has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to identify all medical providers, both VA   and private, from whom he has received treatment for his back and right ankle, to include treatment records from Dr. D. at Valley Care Health System starting in 1994; additional VA treatment records were obtained; and the Veteran underwent a VA spine examination and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board acknowledges that no medical examination or opinion was obtained      in conjunction with the claim involving the right ankle.  However, no examination or opinion is needed because there is no competent and credible evidence of in-service occurrence of a right ankle disorder and no competent evidence suggesting   a link between a right ankle condition and service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in   the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated   in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski,     1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that on July 22, 1990, he was on Reserve annual training and was the front seat passenger in a vehicle returning to Sacramento Army Depot when the vehicle blew a tire and rolled over.  He asserts that since that time, he has been experiencing back pain.  The Veteran indicates that he injured his right ankle in November 2009.  See VA Form 21-526 received October 2010.  As noted above,      a January 2014 statement from the Veteran indicated that his claim for back pain 
encompasses the cervical, thoracic and lumbar spine.  In an August 2016 VA Form 21-4138, the Veteran asserts that he complained of having pain from the motor vehicle accident throughout the remainder of his service and that he had continual treatment for back and neck problems.  

A DA Form 2173 dated July 25, 1990, indicates that the Veteran was a passenger     in a vehicle involved in a rollover accident and that injuries incurred were a result of the vehicle accident.  It was noted he was on inactive duty training and that the injury was considered to have been incurred in the line of duty.  It was documented that he was admitted on July 22, 1990 with injury to the anterior chest and that he was observed for cardiac observation, but other portions of the nature and extent     of injury are illegible.  The Veteran was also seen at the U.S. Army Health Clinic    at the Sacramento Army Depot on July 25, 1990, at which time it was noted he had been held at the hospital for 10 hours and that he had anterior chest pain and they wanted to observe for cardiac issues.  It was also noted that the Veteran also had   left clavicle pain and bruise of the left deltoid.  The assessment after objective examination was left deltoid and anterior chest contusion.  In an August 1990 follow-up two weeks after the accident, x-rays were normal with no obvious bruising and the Veteran was up and about without problems, though he noted     some soreness and stiffness.  

The Board sought an expert medical opinion in November 2016 in pertinent part     to determine the likelihood that the Veteran's current cervical spine disability is causally related to the 1990 motor vehicle accident.  The requested opinion was obtained in April 2017 from Dr. A.R., a VA neurosurgeon. Dr. R. stated that     based on the review of the evidence, he believed that the Veteran's cervical spine pathology is as likely as not causally related to the 1990 motor vehicle accident.  Dr. R. cited the fact that a 2008 magnetic resonance imaging (MRI) of the cervical spine showed "severe cervical spondylosis at multiple levels with canal stenosis..." and explained that the study was done when the Veteran was 46 years old, with further explanation that this degree of degenerative pathology is somewhat unexpected in a 46 year old man and, as such, it is possible that the cervical        spine disability is at least as likely as not causally related to the 1990 motor     vehicle accident.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a cervical spine disability is warranted.  Because service connection for a cervical spine disability is being granted, the appellant has achieved Veteran status for his period of INACDUTRA in July 1990.  Paulson v. Brown, 7 Vet. App. 466 (1995).

The Board now turns to the question of whether service connection is warranted     for the claim involving the right ankle.  As an initial matter, the Board notes that during the course of the appeal, there is x-ray evidence of arthritis in the right ankle.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

In addition to the DA Form 2173 dated July 25, 1990 discussed above, service treatment records show that the Veteran denied bone, joint or other deformity; lameness; and foot trouble during an October 1993 quadrennial examination, and that clinical evaluation of his lower extremities was normal at that time.  In fact, service treatment records are devoid of reference to complaint of, or treatment for, any right ankle problems.  

The post-service evidence of record includes records from Valley Care Health System that indicate the Veteran was diagnosed with pain in limb in February 1994 and pain in joint involving ankle and foot in February 1995, though there is no indication whether the left or right side was involved.  The records associated with this treatment are unavailable as Valley Care Health System reported they had been destroyed.  

The Veteran was seen in November 2005 with some swelling of the right ankle.  Notes following are illegible.  The Veteran was assessed with right ankle sprain.  An x-ray of the right ankle contains an impression of soft tissue swelling; no evidence of fracture.  

A March 2011 x-ray of the ankles contained an impression of osteoarthritis with prominent talar beaks and bilateral pes planus; calcaneal spurs.  An August 2011    x-ray of the right ankle contained an impression of osteoarthritis of the midfoot       and large dorsal marginal osteophyte at the anterior talus.  

The preponderance of the evidence is against the claim for service connection 
for a right ankle disability.  Service treatment records are devoid of reference to complaint of, or treatment for, any right ankle problems and although the Veteran has sought post-service treatment for his right ankle, there is no probative evidence linking the current right ankle disability to service.  

While the Veteran may believe that his current right ankle disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a right ankle disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right ankle disability is not competent medical evidence.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right ankle disability is denied.  



REMAND

The Board requested an expert medical opinion in November 2016 in conjunction with the claim for service connection for a thoracolumbar spine disability.  A response was obtained in April 2017 from Dr. A.R., a VA neurosurgeon.  In a June 2017 letter, the Board informed the Veteran that if he chose to submit additional evidence in response to the medical opinion obtained by the Board, he had the right to have this newly submitted evidence considered by the AOJ for review and for issuance of a supplemental statement of the case (SSOC).  The Veteran was also informed that he could waive his right to initial AOJ consideration of the new evidence and request that the Board proceed with the adjudication of his appeal without remanding the case to the AOJ. 

The Veteran submitted a statement from Dr. A.M.A. dated July 5, 2017, and a statement of his own in support of his claim dated July 21, 2017.  He indicated     that he was submitting the enclosed argument and/or evidence and was not waiving RO consideration of the evidence such that he was requesting his case be remanded to the RO for consideration of the new evidence in the first instance.  See medical opinion response form.  Therefore, remand is required for consideration of this evidence.

In regards to the claim involving the right knee, service treatment records include a DD Form 689, which documents that the Veteran had pain and swelling of the right knee after jumping from a vehicle on August 20, 1994, which was in the line of duty.  This post-dates an October 1993 quadrennial examination during which the Veteran denied bone, joint or other deformity; lameness; and "trick" or locked knee, and at which time clinical evaluation of his lower extremities was normal.  Given the evidence of record indicating that the Veteran has a current right knee disability, the Board finds that a VA examination is needed to determine whether the current disability is related to service.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA joints examination     to determine whether the Veteran's current right knee disability is related to service.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Following review of the claims file and examination     of the Veteran, the examiner should indicate whether      it is at least as likely as not (50 percent probability or greater) that any right knee disability is etiologically related to the complaint of pain and swelling of the right knee after jumping from a vehicle on August 20, 1994, which was in the line of duty.  The examiner should explain why or why not.

2.  After undertaking the development above and 
any additional development deemed necessary, readjudicate the claims with consideration of all evidence received after the July 2016 SSOC was     issued.  If the benefits sought on appeal remain denied, issue an updated SSOC and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all     claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


